Jones, J.,
dissenting.
The argument of this cause not having been gone through until late on Tuesday evening, and the Court being about to adjoüín.smc die this day, has put it out of my power to give an opinion at large on the case, I will barely observe, that the judg» *78ment of the Court helow, as to the construction of the condition of the bond, was, in my opinion, correct, and ought, so far, to be affirmed; but I cannot concur with' many of the arguments and conclusions of the majority of the Court, as expressed in their opinion just delivered, nor do I concur in their opinion in confirming that part of the judgment below, which gives interest by way of damages on the penalty of the bond; for which reason, so much of that judgment ought, in my opinion, to be reversed with costs.